TYSON, C. J.
This prosecution was commenced by affidavit, and was tried by the judge of the criminal court without a jury. Under the act establishing that court and those amendatory thereof, no provision is made for a special finding of facts by the judge, as is provided for in civil cases when tried by a circuit judge without a jury. Loc. Laws of Jefferson County, p. 599; section 3319, Civ. Code 1896. The overruling of defendant’s demand for a special finding of facts was, therefore, correct. Furthermore, the demand is not shown to have been in writing.
The wife of defendant was a competent witness for *127the prosecution. Gen. Acts 1903, p. 32; Wester v. State, 142 Ala. 56, 38 South. 1010.
The motion to ■ exclude the entire statement of the wife, “that when defendant left he said he was going to Pensacola, Fla., on business, and would return in a few days, and that she did not know he was in town until she heard, about two weeks after he left her, that he was in a boarding house in town with another woman,’’ was properly overruled. What defendant said, when he left his wife, as to where he was going, etc., was clearly competent; and, if the latter part of her statement was objectionable, as being hearsay, ithe motion to exclude should have been directed to that portion exclusively. The court was under no duty to separate the objectionable portion from the unobjectionable. Furthermore, no ground of objection was stated.
It appears that defendant had the benefit upon the trial of all testimony that could have been properly elicited by the numerous questions propounded on cross-examination of the wife, to which the court sustained objections. So, then, if any one of the several rulings was erroneous, it Avas without injury.
The exception reserved to the finding of the defendant guilty by the judge is unavailable to review his conclusion in that respect. — Feibelman v. State, 130 Ala. 122, 30 South. 384.
Affirmed.
Dowdell, Anderson; and McClellan, JJ., concur.